37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George JOYNER, Plaintiff Appellant,v.E. C. MORRIS;  L. W. Huffman;  L. M. Saunders;  SargeantHarden;  Sargeant Farley;  Sargeant Welcher;  SargeantHarris;  Captain Boyers;  Captain L. R. Day;  LieutenantLyle;  Nurse Nelson;  Nurse Mccoy;  Nurse Ingram;  NurseFleisman;  Correctional Officer Peters;  CorrectionalOfficer Pancake;  Correctional Officer Bennet;  CorrectionalOfficer Buchanan;  Correctional Officer Cross;  CorrectionalOfficer Mccoy;  Correctional Officer Harrison;  CorrectionalOfficer Sprouse;  Commissary Manager Deckle;  MargretheWarden, Regional Ombudsman;  Counselor B. Brereton;Counselor Mueller;  S. Taylor, Defendants Appellees.
No. 93-6705.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1993.Decided Oct. 19, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-92-656-R)
George Joyner, appellant Pro Se.
Robert Harkness Herring, Jr., Asst. Atty. Gen., Richmond, VA, for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Joyner v. Morris, No. CA-92-656-R (W.D.Va. June 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.